Citation Nr: 1532977	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-46 960A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical care provided at the Albany Medical Center from December 26, 2008, to December 28, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 and June 1970 to August 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Department of Veterans Affairs (VA) VHA decision.  In March 2014, the Board remanded the appeal to provide the Veteran with a hearing he had requested before a Veterans' Law Judge sitting at the regional office (RO).  In May 2015, the Veteran testified at a hearing before the undersigned at the RO in Buffalo, New York and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that ambulance personnel did not make the decision to transport the Veteran from Nathan Littauer Hospital to the Albany Medical Center.  

2.  Maps available in the public domain show that the Albany VA Medical Center is located approximately two tenths of a mile further away from Nathan Littauer Hospital than the Albany Medical Center.

3.  The preponderance of the evidence shows that a VA facility was feasibility available to the Veteran at the time he was transferred for treatment at the Albany Medical Center on December 26, 2008, and remained at this facility until December 28, 2008.

4.  The Veteran does not have an adjudicated service-connected disability.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the Albany Medical Center from December 26, 2008, to December 28, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA generally has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board will proceed to a decision. 

II.  Analysis

Initially, the Board notes that the facts of this case are not in dispute and are as follows.  Specifically, the Veteran seeks payment or reimbursement for the medical treatment he received at the Albany Medical Center from December 26, 2008, to December 28, 2008.  In this regard, the Veteran in a September 2009 writing to VA and at his personal hearing reported that on December 26, 2008, he slipped on ice when going down the stairs when leaving his home in Gloversville, N.Y. and fractured his ankle.  It was next reported that, following the injury, 911 was called and the ambulance took him to the nearest hospital which is Nathan Littauer Hospital which is also located in Gloversville, N.Y..  The Veteran thereafter reported that the healthcare providers at Nathan Littauer Hospital set his leg, stabilized him, told him that he needed to have surgery to fix his ankle, and told him that he needed to be transferred to another facility to perform this surgery.  He next reported that, while Nathan Littauer Hospital personnel initially tried to contact the Albany VA Medical Center to arrange his transfer and surgery, no one at the facility answered the phone and he was instead transferred to the Albany Medical Center.  Maps available in the public domain show that the Albany VA Medical Center is approximately 49.5 miles from Nathan Littauer Hospital and Albany Medical Center is approximately 49.3 miles from Nathan Littauer Hospital.  The Veteran further reported that he informed Nathan Littauer Hospital and/or Albany Medical Center and/or one of his ambulance attendants that he was a Veteran, his only insurance was VA, and he wanted to go to VA for treatment.  The Veteran thereafter reported and the record shows that he arrived via ambulance at the Albany Medical Center on December 26, 2008, had an open reduction and internal fixation of the right ankle on December 27, 2008, and was discharged on December 28, 2008.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.   Specifically, pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if, among other things,

. . . (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center) . . . 

Initially, the Board notes that while effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities (see Public Law No. 111-137, 123 Stat. 3495 (February 1, 2010)), these amendments did not change 38 C.F.R. § 17.1002(c).  Therefore, the Board finds that a remand to provide the Veteran a supplemental statement of the case is not required.  38 C.F.R. § 19.31 (2014).

Next, the Board notes that ambulance personnel may have made the decision to initially transport the Veteran from his home in Gloversville, N.Y. to Nathan Littauer Hospital which is also located in Nathan Littauer Hospital.  However, the Board considers the most logical reading of the facts is that ambulance personnel did not make the decision to transport the Veteran from Nathan Littauer Hospital to the Albany Medical Center.  This second transport only took place after the Veteran's was seen at Nathan Littauer Hospital and a decision was made by personnel at this hospital and/or the Veteran to arrange for movement to Albany Medical Center for follow-up treatment.  Therefore, the Board finds that the ambulance personnel exception does not apply to the current appeal.  

As noted above, maps available in the public domain show that the Albany VA Medical Center is located nearly the same distance from Nathan Littauer Hospital as the Albany Medical Center.  Therefore, the Board finds that a VA facility was feasibly available to the Veteran at the time he was transferred for treatment at the Albany Medical Center on December 26, 2008, and remained at this facility until December 28, 2008.  Accordingly, because VA must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant],'" the Board finds that the criteria for reimbursement of unauthorized medical expenses under The Veterans Millennium Health Care and Benefits Act have not been met.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The appeal is denied.

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006). 

In this regard, the Veteran does not have an adjudicated service-connected disability.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is also not warranted. 


ORDER

Entitlement to payment or reimbursement for medical care provided by at the Albany Medical Center from December 26, 2008, to December 28, 2008, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


